Title: From George Washington to Major General William Heath, 29 August 1779
From: Washington, George
To: Heath, William


        
          Dear Sir,
          West-point Augt 29th 79.
        
        That the long expected Fleet is arrived admits of no doubt, though the strength of the re-inforcement is matter of uncertainty. If it is so powerful as to enable the Kings Troops to take the field with a view of meeting this army, Generl clinton will not, it is to be presumed, delay the commencement of his operations a moment; because a knowledge of the event must have produced preparatory arrangements for the consequent movements.
        Under this view & expectation, we also, should neglect nothing by which we can derive any advantage, and as nothing is more essential than a thorough knowledge of ground on which operations offensive or defensive are to be performed, I earnestly desire that you will recommend it to all the Officers under your command (now in the high lands) to make themselves masters not only of the great & leading roads from the enemy’s lines, but all bye paths, & even the woods; that defiles may be known & defended to good effect—ambuscades formed—and the Enemys flanks gained with more ease—& if possible unsuspected.
        I would have the Baggage of Nixon’s & the Connecticut Brigades held in such readiness as to disincumber yourself of it at the shortest warning—& every thing fit for action; as the enemys movements when they become serious, will, more than probably, be vigorous, & rapid.
        I have directed General Howe (if circumstances did not permit the immediate execution of the enterprize he had in contemplation) to incline a little this way—Lord Stirling has the same orders—that our force under the uncertainty of the enemy’s strength, and designs, may be a little more compacted. I am with great esteem & regard Dr Sir Yr most Obedt Ser.
        
          Go: Washington
        
      